Citation Nr: 0709910	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for diabetes and related 
disorders as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.  He also served on active duty for training (ACDUTRA) 
in the U.S. Army Reserves from September 2, 1961 to September 
16, 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the 
Manchester New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for diabetes and related disorders as a result of 
exposure to herbicides.

The veteran testified at a local RO hearing in May 2004.  A 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has alleged that he developed diabetes mellitus 
based on exposure to herbicides while on active duty training 
(ACDUTRA) at Fort Drum, New York, from September 2 to 
September 16, 1961.

In support of his claim, the veteran has submitted documents 
from the Department of the Army that indicate that, 
"herbicide 2,.4, 5-T was used on the range impact areas 
during the 1950's through that early '70's.  The use was to 
improve the line of vision from observation points to target 
impact areas."   

Reference is made to M21-1MR, Part IV,  Subpart ii, Chapter 
2, section C, which is to the effect that if the veteran 
furnishes evidence of exposure, the RO is to "furnish the 
veteran's detailed description of exposure to C&P Service 
via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a 
review of DoD's inventory of herbicide operations to 
determine whether herbicides were used as alleged."  It does 
not appear that this development was undertaken.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO is to furnish the 
veteran's description of exposure, the 
documents from the Department of the 
Army, to Compensation and Pension Service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request 
a review of DoD's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



